Name: Council Regulation (EEC) No 3641/85 of 20 December 1985 amending Regulation (EEC) No 1787/84 on the European Regional Development Fund
 Type: Regulation
 Subject Matter: EU finance;  cooperation policy;  regions and regional policy;  Europe;  European construction;  budget
 Date Published: nan

 No L 350/40 Official Journal of the European Communities 27. 12. 85 COUNCIL REGULATION (EEC) No 3641/85 of 20 December 1985 amending Regulation (EEC) No 1787/84 on the European Regional Development Fund '3 . The ERDF s resources shall be used on the basis of ranges, the lower and upper limits of which are shown below : ( °/o) Member State Lower limit Upper limit Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom 0,61 0,34 2,55 8,36 17,97 7,48 3,82 21,62 0,04 0,68 10,66 14,50 0,82 0,46 3,40 10,64 23,93 9,96 4,61 28,79 0,06 0,91 14,20 19,31 ' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulation (EEC) No 1787/84 (4) lays down the provisions governing the operations of the European Regional Development Fund (ERDF) ; Whereas the Treaty of Accession of Spain and Portugal will enter into force on 1 January 1986, subject to the instruments of ratification being lodged before that date ; Whereas the conditions for the participation of the new Member States in the ERDF's resources with effect from 1 January 1986 should therefore be defined ; Whereas, as provided for in the Act of Accession of Spain and Portugal, the provisions of Regulation (EEC) No 1787/84 laying down the lower and upper limits of the range allocated to each Member State should be adjusted ; Whereas, in the interests of effective management of the ERDF's resources, the reference periods to which these limits apply should be harmonized ; Whereas the development of the Portuguese regions requires considerable financial support and whereas, on account of the insufficiency of the financial resources which Portugal is able to channel into investment, provi ­ sion should be made during a transitional period for an increase in the rates of ERDF assistance for measures concerning Portugal, Article 2 For 1986 and 1987, as a transitional measure, the upper and lower limits shown for Spain and Portugal in Article 4 (3) of Regulation (EEC) No 1787/84, as amended by this Regulation, shall , by way of derogation from the first subparagraph of Article 4 (4) of Regulation (EEC) No 1787/84, apply for a period of two years . Article 3 Until 31 December 1990, by way of derogation from Article 7 (4), Article 1 1 (6), Article 16 ( 1 ) and Article 20 ( 1 ) and (2) of Regulation (EEC) No 1787/84, the rates of the ERDF's contribution to the financing of projects or programmes in the Portuguese regions, may be increased by 20 points up to a maximum rate of 70 % . HAS ADOPTED THIS REGULATION : Article 1 Article 4 (3) of Regulation (EEC) No 1787/84 is hereby replaced by the following : Before this date, the Commission shall re-examine the situation and, if necessary, submit appropriate proposals to the Council . Article 4 (') OJ No C 181 , 19 . 7 . 1985, p. 7. (*) Opinion delivered on 15 November 1985 (not yet published in the Official Journal). (3) OJ No C 333, 25 . 11 . 1985, p. 1 . (4) OJ No L 169, 28 . 6 . 1984, p. 1 . This Regulation shall enter into force on 1 January 1986 . 27. 12. 85 Official Journal of the European Communities No I 350/41 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1985. For the Council The President R. KRIEPS